Citation Nr: 0904665	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO. 06-34 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran had active duty from June 1952 to August 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The Veteran testified at a hearing at the RO in 
November 2006. This matter was previously before the Board 
and was remanded in August 2008.

In the August 2008 decision, the issues on appeal were 
whether new and material evidence had been received to reopen 
the service connection claims for a cervical spine disability 
and a lumbar spine disability. In the August 2008 decision, 
the Board found that new and material evidence had not been 
received to reopen the lumbar spine issue. However, the Board 
found that new and material evidence had been received on the 
cervical spine issue and reopened the issue of entitlement to 
service connection for a cervical spine disability and 
remanded the matter on the merits. Therefore, the only 
remaining issue before the Board is entitlement to service 
connection for a cervical spine disability.


FINDING OF FACT

A cervical spine disability was not manifested during the 
Veteran's active duty service or for many years thereafter, 
nor is a cervical spine disability otherwise related to the 
Veteran's active duty service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a cervical spine disability are not met. 38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2008). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has recently been revised in part. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. 

Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

The RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate service 
connection claims in October 2005, March 2006 and November 
2008 letters. The letters also advised the Veteran of what 
information and evidence must be submitted by him and what 
information and evidence will be obtained by VA.

The March 2006 and November 2008 letters notified the Veteran 
of the information and evidence necessary to establish a 
disability rating and an effective date in the event 
entitlement to service connection was established as required 
by the holding in Dingess. This notice was not timely in that 
it was issued subsequent to the rating decision on appeal. 
The Board finds, however, that the Veteran was not prejudiced 
by this VCAA timing error as the denial of the service 
connection claim in this appeal renders moot any question as 
to the appropriate disability rating or effective date to be 
assigned. Moreover, the Board finds no prejudice resulting to 
the Veteran in light of this timing error because after 
receiving appropriate notice in November 2008, the Veteran 
responded by saying he had no more evidence to submit in 
relation to his claim.

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
record includes service records, private medical records, VA 
treatment records, and a VA examination report. Accordingly, 
the Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims. See 38 
C.F.R. § 3.159(c)(4). Under these circumstances, the Board 
finds no further action is necessary to assist the Veteran 
with the claim.

The record reflects that the facts pertinent to the claim 
have been properly developed and that no further development 
is required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the Veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

In a December 1961 letter, R.S., M.D., stated that the 
Veteran reported that while serving on active duty in 1955, 
he was swimming and a fellow service member jumped on the 
back of his neck. He stated that he noticed a soreness in his 
neck for two days and that about two months later, after he 
was out of the service, he woke one morning with such 
soreness in his neck he could barely move. The Veteran also 
reported being in a motor vehicle accident in September 1961. 
He said he noticed pain in his neck with the impact. He 
reported that the next morning he had headaches and upper 
extremity numbness. The letter does not reflect that R.S. 
examined the Veteran's cervical spine or rendered a cervical 
spine diagnosis. The remaining treatment records from Dr. 
R.S. show no complaints or treatment of a cervical spine 
disability.

An April 1963 letter from K.S., M.D., shows that the Veteran 
reported the same history of someone jumping on the back of 
his neck while swimming during service. He also reported 
receiving an injection to help loosen up his neck. Dr. K.S. 
noted that x-rays of the Veteran's cervical spine from April 
1962 revealed no evidence of bone injury, subluxation, or 
dislocation.

An August 1963 VA examination report shows that the Veteran 
reported numbness in the arms and hands which was frequently 
accompanied by pain in the base of his neck. X-ray images of 
the cervical spine were negative, however, and the examiner's 
diagnosis was "evidence insufficient to diagnose arthritis 
of cervical spine." A special neurological examination also 
noted insufficient evidence to make a diagnosis of neurologic 
disease.

Private medical records from 2000 show fusion of the cervical 
vertebrae in January 2000 and continued complaints of neck 
pain subsequent to the fusion.

An October 2006 private medical letter notes that the Veteran 
provided a history of having three to four months of severe 
neck pain and headaches. He claimed this history went back 
more than 40 years previously to when he had a motor vehicle 
accident. The Veteran reported a continued history of neck 
pain and a decompression and fusion of C3-4 and C5-6 
vertebrae in January of 2000. After examining the Veteran, 
the examiner stated that he suspected that the Veteran's 
headache and neck pain were likely secondary to multilevel 
degenerative disk disease in the neck which was likely 
secondary to a combination of factors, i.e., previous motor 
vehicle accident, arthritis, and degeneration secondary to 
old age.

An October 2008 VA examination report shows that the Veteran 
reported a history consistent with what is reflected by the 
treatment records cited above. The examiner reviewed the 
Veteran's claims file and noted the in-service motor vehicle 
accident and complaints of a neck injury while swimming as 
well as the post-service records showing complaints of neck 
pain and treatment, including the 2000 surgery. After 
examining the Veteran, the examiner rendered diagnoses of 
severe cervical spondylosis and disc herniation, C3-C4, with 
cord compression and spinal canal stenosis and severe 
cervical spondylosis with kyphotic deformity, disc 
herniation, cord compression, and stenosis, C5-C6. 

The examiner stated that the Veteran's history of 
intermittent cervical discomfort or pains over a period of 47 
years does not justify the conclusion that these episodes are 
responsible for the above-listed diagnoses. The examiner 
stated that these recurrent difficulties most likely could 
have been caused by cervical strain or a myofascial syndrome, 
potentially reversible or treatable conditions. The examiner 
noted that the belated attention directed to the neck also 
suggests that the severe structural changes more likely are 
related to aging, rheumatoid arthritis, lifestyle, and 
hereditary disposition.

The Board has considered the Veteran's allegations of 
continuing neck pain since service and his belief that his 
current neck disability is etiologically related to the motor 
vehicle accident and/or the swimming accident in service. 
However, questions of diagnosis and etiology are within the 
province of trained medical professionals. Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994). As the Veteran is not shown to 
be other than a layperson without the appropriate medical 
training and expertise, he is not competent to render a 
probative opinion on a medical matter. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The only probative opinions from competent sources are from 
the October 2006 private examiner and the October 2008 VA 
examiner.

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record. 
See Guerrieri v. Brown, 4 Vet. App. 467 (1993). Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994). 
In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998). Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion. 
See Prejean v. West, 13 Vet. 444, 448-9 (2000).

The October 2006 private medical opinion does not indicate 
that the examiner reviewed the Veteran's medical records from 
service. Although the Veteran did provide a relatively 
accurate history, he omitted certain pertinent facts that 
weigh against his claim, such as the fact that in April 1962, 
after the in-service motor vehicle accident and swimming 
accident, the Veteran's cervical spine was normal on x-ray 
images. The examiner stated that he suspected that the 
Veteran's headache and neck pain were likely secondary to 
multilevel degenerative disk disease in the neck which was 
likely secondary to a combination of factors, i.e., previous 
motor vehicle accident, arthritis, and degeneration secondary 
to old age. In other words, this opinion indicates that the 
Veteran's current neck problems could have been caused by his 
in-service motor vehicle accident or they could have been 
caused by degeneration due to advancing age. In this regard, 
the Board notes that medical evidence which merely indicates 
that the particular disorder "may or may not" exist or "may 
or may not" be related, is too speculative in nature to 
establish the presence of said disorder or the relationship 
thereto. Tirpak v. Derwinski, 2 Vet. App. 609 (1992). Thus, 
medical probabilities and possibilities and unsupported 
medical opinions carry negligible probative weight. Id. 

Conversely, the opinion contained in the October 2008 VA 
examination shows that the examiner thoroughly reviewed the 
Veteran's medical history and accompanying treatment records. 
Additionally, the examiner provided a clear rationale for the 
opinion proffered, noting that the belated attention directed 
to the neck suggests that the severe structural changes more 
likely are related to aging, rheumatoid arthritis, lifestyle, 
and hereditary disposition.

The Board finds that the October 2008 VA medical opinion has 
higher probative value than the October 2006 private medical 
opinion because the October 2008 VA medical opinion is based 
upon a thorough review of all of the pertinent medical 
evidence in the Veteran's claims file and is supported by a 
clear rationale while the October 2006 private medical 
opinion is based up a selective medical history as reported 
by the Veteran and is stated in terms too speculative to have 
high probative value.

Thus, the Board finds that the preponderance of the evidence 
is against a finding that the Veteran's current cervical 
spine disability is related to his active duty service. It 
follows that entitlement to service connection for a cervical 
spine disability is not warranted. In making these 
determinations, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


